Citation Nr: 0302239	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-14 223	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, claimed as a result of tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from May 1943 to January 
1946.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) North Little Rock, Arkansas, Regional Office (RO) that, 
in part, denied the issue listed on the title page.  The 
Board subsequently denied the appellant's claim for service 
connection for hypertensive vascular disease, claimed as a 
result of tobacco use in service, in an October 2000 
decision.  

The appellant thereafter appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By an Order dated in January 2001, the Court vacated 
the October 2000 Board decision, and remanded the case for 
additional development and re-adjudication, consistent with 
the newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board remanded the case to the RO in August 2001.  

The rating action issued by the RO in June 2002 indicates 
that the appellant's claims of entitlement to service 
connection for nicotine addiction and a lung disability 
claimed as a result of tobacco use in service were granted, 
but his claim for service connection for hypertensive 
vascular disease, claimed as a result of tobacco use in 
service was again denied.  A Supplemental Statement of the 
Case (SSOC) was issued by the RO on June 13, 2002, and the 
case was returned to the Board on December 12, 2002.


FINDING OF FACT

On January 7, 2003, prior to the promulgation of a decision 
in the appeal, the Board received a facsimile of the December 
17, 2002 written notification from the appellant that he 
wished to withdraw his appeal as to the issue of entitlement 
to service connection for hypertensive vascular disease, 
claimed as a result of tobacco use in service.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to service 
connection for hypertensive vascular disease, claimed as a 
result of tobacco use in service, have been met and there are 
no remaining allegations of error of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The appellant has withdrawn his appeal as to the question of 
entitlement to service connection for hypertensive vascular 
disease, claimed as a result of tobacco use in service, and, 
hence, there remain no allegations of errors of fact or law 
as to this issue for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the claim of entitlement to service connection for 
hypertensive vascular disease, claimed as a result of tobacco 
use in service, and it is dismissed without prejudice.

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for the claim of entitlement to service connection 
for hypertensive vascular disease, claimed as a result of 
tobacco use in service, is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

